NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-10117

               Plaintiff - Appellee,             D.C. No. 4:07-cr-00190-CKJ

   v.
                                                 MEMORANDUM *
 ROXANNA JIMENEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Roxanna Jimenez appeals from her guilty-plea conviction and 121-month

sentence for importation of approximately 36 kilograms of cocaine, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
21 U.S.C. § 960(a)(1) and (b)(1)(B)(ii) and possession with intent to distribute

approximately 36 kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1) &

(b)(1)(A)(ii)(II). Pursuant to Anders v. California, 386 U.S. 738 (1967), Jimenez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SR/Research                                2                                    08-10117